        Case 1:19-mc-00145-TSC Document 320 Filed 11/19/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,                                 Case No. 19-mc-0145 (TSC)

LEAD CASE: Roane et al. v. Barr

THIS DOCUMENT RELATES TO:

Roane, et al. v. Barr, 05-2337


     REPLY OF PLAINTIFF ORLANDO HALL IN SUPPORT OF MOTION FOR AN
    ORDER SETTING ASIDE THE FEDERAL LETHAL INJECTION PROTOCOL AND
                        FOR A STAY OF EXECUTION

       Defendants’ arguments in opposition to Plaintiff Hall’s motion for a stay of execution are

each without merit. 1

       First, Defendants argue that Mr. Hall’s motion for a stay of execution is foreclosed by

Dunn v. McNabb, 138 S. Ct. 369 (2017). It is not. Dunn held that inmates seeking to challenge

the manner in which the State plans to execute them must demonstrate a “significant possibility

of success on the merits.” Id. Here, that showing has been made. This Court explained that it

understood the Supreme Court’s decision in Barr v. Lee, 140 S. Ct. 2590 (2020) to raise the

“likelihood” threshold for demonstrating irreparable harm such that even if Plaintiffs established

that flash pulmonary edema while sensate is “possible,” “Plaintiffs would need to supply

evidence that casts doubt on the more than 100 executions carried out using pentobarbital.” See

Dkt. #305 at 7. The Court of Appeals has now clarified that this Court’s previous reading of Lee

went too far. When the Court applies the “likelihood” threshold in the absence of the



1
 Defendants do not oppose Mr. Hall’s request that the Court immediately enter an order setting
aside the 2019 Protocol and declaring it unlawful for Defendants to carry out further executions
without a prescription.
                                                  1
        Case 1:19-mc-00145-TSC Document 320 Filed 11/19/20 Page 2 of 7




“constrain[t]” that it previously perceived Lee to impose concerning pentobarbital executions,

Mr. Hall believes that the Court will conclude that Plaintiffs have made the requisite showing of

“irreparable harm” in relation to Defendants’ violation of the FDCA.

       Second, Defendants argue that the issuance of the mandate from the Court of Appeals

precludes the Court from reconsidering whether to grant a permanent injunction, pointing out

that the Court of Appeals called the Court’s earlier ruling “correct.” Opposition at 2-4.

Defendants are mistaken about the governing legal standard, and thus about the scope of this

Court’s authority. A district court’s denial of a permanent injunction is reviewed only for an

abuse of discretion. See United States v. Anthem, Inc., 855 F.3d 345, 352-53 (D.C. Cir. 2017).

The D.C. Circuit’s opinion means only that this Court did not abuse its discretion under the

circumstances that were then before it, not that a permanent injunction was unavailable as a

matter of law. Neither does the mandate prevent the Court from considering new circumstances

that were unknown when it ruled previously. Even after a mandate issues, a court may revisit an

issue when “there has been a substantial change in the evidence or where an intervening decision

has changed the law” Yankee Atomic Elec. Co. v. United States, 679 F.3d 1354, 1360 (Fed. Cir.

2012); accord Barrow v. Falck, 11 F.3d 729, 731 (7th Cir.1993) (“An appellate mandate does

not turn a district judge into a robot, mechanically carrying out orders that become inappropriate

in light of subsequent factual discoveries or changes in the law.”)

       Here, the Court’s erroneous reading of Lee – as explained by the D.C. Circuit – allows it

to revisit the propriety of an injunction that it viewed as precluded by Lee. See ECF No. 305 at 7.

Because the mandate means only that this Court did not abuse its discretion at the time that it

denied a permanent injunction, the Court is not precluded from reconsidering that discretionary

ruling now that it appreciates that it read Lee too broadly. In addition, and contrary to

Defendants’ suggestion, Mr. Hall relies on the majority opinion for the proposition that the Court

                                                  2
         Case 1:19-mc-00145-TSC Document 320 Filed 11/19/20 Page 3 of 7




misread Lee. (Op. at 17-21). In the course of determining whether or not Plaintiffs show

irreparable harm, however, nothing bars the Court from considering Judge Pillard’s dissent –

which, of course, is a dissent from a ruling that the Court did not abuse its discretion. To that

end, the dissent helpfully explains that the lack of a prescription for pentobarbital removes a

medical safeguard that is ensured by the FDCA, and that the absence of that safeguard places Mr.

Hall and the other plaintiffs at risk. See Slip Op. at 29 (“The government’s decision to ignore

such statutory protections subjects those affected to substantial and unnecessary risks of bodily

injury, illness, and suffering.”) (Pillard, J., dissenting).

        Third, Defendants argue that the equities weigh against issuing an injunction at this stage

because nothing in this case distinguishes it from any of the prior executions that Defendants

have carried out since July. Not so. The D.C. Circuit’s opinion yesterday makes clear that this

Court misread Lee, and accordingly that it denied Plaintiffs’ requests for permanent injunctions

based on an improperly elevated standard. Had this error not infected the Court’s analysis,

Plaintiffs’ evidence that it is a “virtual medical certainty that most, if not all prisoners”—

including Plaintiff Hall—“will experience excruciating suffering, including sensations of

drowning and suffocation,” upon being injected with 5 grams of pentobarbital would be more

than sufficient to demonstrate irreparable harm. See Dkt. #24 at 7, 31-34, 36.

        Defendants intend to execute Mr. Hall this evening in a manner that both this court and

the D.C. Circuit have determined to be unlawful. Ordinarily, the government treats a declaration

of unlawfulness as equivalent to an injunction, in that it complies. See, e.g., Texas v. United

States, 945 F.3d 355, 402–03 (5th Cir. 2019) (noting government's representation that a

declaratory judgment of statute's invalidity would be “sufficient relief against the Government,”

because a declaratory judgment would “operate[ ] in a similar manner as an injunction” against

the federal government, which would be “presumed to comply with the law” once the court

                                                    3
        Case 1:19-mc-00145-TSC Document 320 Filed 11/19/20 Page 4 of 7




provides “a definitive interpretation of the statute.”). Here, Defendants intend to defy federal

courts’ authoritative declarations of unlawfulness, and proceed to execute Mr. Hall under an

unlawful protocol. Defendants are in no position to claim that the equities weigh against issuing

an injunction.

                                            Conclusion

       For the foregoing reasons, Plaintiff Hall respectfully moves this Court to issue an order

setting aside the Federal Lethal Injection Protocol of 2019 (“2019 Protocol”) and declaring it

unlawful for Defendants to carry out further executions without a prescription. Mr. Hall further

moves the Court to issue a stay of execution to allow this Court to reconsider its finding that

Plaintiffs failed to make the necessary “irreparable harm” showing to warrant enjoining their

executions, despite Defendants’ violation of the FDCA.



Dated: November 19, 2020                      Respectfully Submitted,

                                              /s/ Amy Lentz
                                              Amy Lentz (DC Bar No. 990095)
                                              Steptoe & Johnson, LLP
                                              1300 Connecticut Avenue NW
                                              Washington, DC 20036
                                              202.429.1350
                                              Email: alentz@steptoe.com

                                              Counsel for Plaintiff Orlando Hall




                                                 4
        Case 1:19-mc-00145-TSC Document 320 Filed 11/19/20 Page 5 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2020, I caused a true and correct copy of foregoing

to be served on all following counsel via the Court’s CM/ECF system.

 Joshua Christopher Toll                           Jonathan Kossak
 KING & SPALDING LLP                               Civil Division, Department of Justice
 (202) 737-8616                                    (202) 305-0612
 Email: jtoll@kslaw.com                            Email: Jonathan.kossak@usdoj.gov

 Margaret O’Donnell                                Jean Lin
 (502) 320-1837                                    Civil Division, Department of Justice
 Email: mod@dcr.net                                (202) 514-3716
                                                   Email: Jean.lin@usdoj.gov
 Gerald Wesley King, Jr.
 FEDERAL DEFENDER PROGRAM, INC.                    Cristen Cori Handley
 (404) 688-7530                                    Civil Division, Department of Justice
 Email: gerald_king@fd.org                         (202) 305-2677
                                                   Email: Cristen.Handley@usdoj.gov
 Charles Fredrick Walker
 SKADDEN, ARPS, SLATE, MEAGHER &                   Paul F. Enzinna
 FLOM LLP                                          ELLERMAN ENZINNA PLLC
 (202) 371-7000                                    (202) 753-5553
 Email: Charles.Walker@skadden.com                 Email: penzinna@ellermanenzinna.com

 Alexander C. Drylewski                            Brandon David Almond
 SKADDEN, ARPS, SLATE, MEAGHER &                   TROUTMAN SANDERS LLP
 FLOM LLP                                          (202) 274-2864
 (212) 735-2129                                    Email: brandon.almond@troutmansanders.com
 Email: Alexander.Drylewski@skadden.com
 (*pro hac vice application forthcoming)           Donald P. Salzman
                                                   SKADDEN, ARPS, SLATE, MEAGHER &
 Celeste Bacchi                                    FLOM LLP
 OFFICE OF THE PUBLIC DEFENDER                     (202) 371-7983
 Capital Habeas Unit                               Email: Donald.salzman@skadden.com
 (213) 894-1887
 Email: celeste_bacchi@fd.org                      Steven M. Albertson
                                                   SKADDEN, ARPS, SLATE, MEAGHER &
 Jonathan Charles Aminoff                          FLOM LLP
 FEDERAL PUBLIC DEFENDER,                          (202) 371-7112
 CENTRAL DISTRICT OF CALIFORNIA                    Email: Steven.Albertson@skadden.com
 (213) 894-5374
 Email: jonathan_aminoff@fd.org
 Gary E. Proctor                                   Alexander Louis Kursman
 LAW OFFICES OF GARY E. PROCTOR,                   OFFICE OF THE FEDERAL COMMUNITY
 LLC                                               DEFENDER/EDPA
 (410) 444-1500                                    (215) 928-0520
 Email: garyeproctor@gmail.com                     Email: Alex_Kursman@fd.org

 Scott Wilson Braden                               Robert A. Ayers
 FEDERAL PUBLIC DEFENDER,                          STEPTOE & JOHNSON LLP
 EASTERN DISTRICT OF ARKANSAS                      (202) 429-6401
 (501) 324-6144                                    Email: rayers@steptoe.com
 Email: Scott_Braden@fd.org
                                               5
       Case 1:19-mc-00145-TSC Document 320 Filed 11/19/20 Page 6 of 7



                                                 Shawn Nolan
David Victorson                                  FEDERAL COMMUNITY DEFENDER
(202) 637-5600                                   OFFICE, EDPA
HOGAN LOVELLS US LLP                             (215) 928-0520
Email: David.Victorson@hoganlovells.com          Email: shawn_nolan@fd.org

Jennifer Ying                                    Joseph William Luby
MORRIS NICHOLS ARSHT & TUNNELL                   FEDERAL PUBLIC DEFENDER/EDPA
LLP                                              (215) 928-0520
(302) 658-9300                                   Email: joseph_luby@fd.org
Email: Jying@mnat.com
                                                 Pieter Van Tol
Andres C. Salinas                                HOGAN LOVELLS US LLP
WILMER CUTLER PICKERING HALE &                   (212) 918-3000
DORR LLP                                         Email: Pieter.Vantol@hoganlovells.com
(202) 663-6289
Email: Andres.Salinas@wilmerhale.com             Jonathan Jeffress
                                                 KAISER DILLON, PLLC
Ryan M. Chabot                                   (202) 640-4430
WILMER CUTLER PICKERING HALE &                   Email: Jjeffress@kaiserdillon.com
DORR LLP
(212) 295-6513                                   Andrew Moshos
Ryan.Chabot@WilmerHale.com                       MORRIS NICHOLS ARSHT & TUNNELL
                                                 LLP
Dale Andrew Baich                                (302) 351-9197
OFFICE OF THE FEDERAL PUBLIC                     Email: Amoshos@mnat.com
DEFENDER
(602) 382-2816                                   Alan E. Schoenfeld
Dale_Baich@fd.org                                WILMER CUTLER PICKERING HALE &
                                                 DORR LLP
Johnny Walker                                    (212) 937-7294
Assistant United States Attorney at United       Email: Alan.Schoenfeld@wilmerhale.com
States Attorney's Office
johnny.walker@usdoj.gov                          Ginger D. Anders (Bar No. 494471)
                                                 Jonathan S. Meltzer (Bar No. 888166546)
                                                 Brendan Gants (Bar No. 1031419)
Bradley Humphreys                                MUNGER, TOLLES & OLSON LLP
Civil Division, Department of Justice            1155 F Street N.W., Seventh Floor
bradley.humphreys@usdoj.gov                      Washington, D.C. 20004-1357
                                                 Ginger.anders@mto.com
Scott Meisler                                    Jonathan.meltzer_mto.com
Criminal Division, Department of Justice         Brendan.Gants@mto.com
scott.meisler@usdoj.gov                          (202) 220-1100

                                                 Counsel for Plaintiff Brandon Bernard


                                                 Timothy Kane
                                                 FEDERAL COMMUNITY DEFENDER
                                                 OFFICE, EDPA
                                                 (215) 928-0520
                                                 Email: timothy_kane@fd.org




                                             6
       Case 1:19-mc-00145-TSC Document 320 Filed 11/19/20 Page 7 of 7




Dated: November 19, 2020           Respectfully Submitted,



                                   /s/ Amy Lentz
                                   Amy Lentz (DC Bar No. 990095)
                                   Steptoe & Johnson, LLP
                                   1300 Connecticut Avenue NW
                                   Washington, DC 20036
                                   202.429.1350
                                   Email - alentz@steptoe.com




                                     7
